Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are under examination on the merits.
Specification
 	The specification is objected for reciting hyperlink language (see for example page 27). Applicant is advised to delete hyperlink language everywhere in the specification in compliance with 37 CFR section 1.57(d). approbative correction is required.
 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, it is unknown what “constitutes “altered properties”.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 is totally confusing because it appears not to be further limiting than its base claim 1. Applicant is reminded that if the reference sequence set forth as SEQ ID NO:2 in claim 1 is anything different than the “mature” polypeptide (in terms of length and start and end amino acids etc.) , claim 1 cannot be searched and applicant’s substitutions become confusing and possibly meaningless. If in claim 1, applicant has a different meaning for “mature polypeptide”, he/she must respond to this rejection and explain what exactly is claimed.
In addition, it is assumed that the variants of claim 1 retain lipolytic activity which may later be resulting in properties as recited in for example claim 5. If applicant disagrees with the examiner’s position regarding the activity of variant polypeptides, he/she must clarify this issue in response to his office action.
Claim  5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, applicant recites the term “includes” in line 1, wherein said term is open language. Therefore, it is unknown what other properties may constitute “altered property”.
Claims 10, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is totally confusing, because the relationship between a polypeptide having lipolytic activity , which inherently can be from any source or species, and SEQ ID NO:2 variants recited in part (b). Further, in claim 10, part (c ), it is unknown up to how many more amino acids may be substituted in the “polypeptide having lipolytic activity” as the term “more” is a qualitative term. Claims 15-17 is rejected for depending from claim 10.
Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 11 and 15, it is unknown what exactly is “a modified starch” and in what way starch is modified (i.e. chemically or for example, genetically etc.). Further, it is unclear how many constituents are associated with the term “more” as the term “one or more” is open ended.
 	Claim 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 17 and 18, it is unclear what is combined with the variant polypeptide obtained by the method of claims 10 and 11 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 (and its dependent claims 2-9, 11-15) and claim 10 (and its dependent claims 16-19)  are directed a genus of variants polypeptide with lipolytic activity and methods of making and using said products, wherein said genus is inadequately described in the specification.
Regarding claim 1 (and its dependent claims 2-9 and 11-15), firstly, the specification fails to disclose the exact source or origin of SEQ ID NO:2. 
Secondly a mature polypeptide of SEQ ID NO:2 corresponds to a polypeptide fragment of 270 (304-34) residues and dividing that by total length of SEQ ID NO:2 which is 346 amino acids results in 270/346=0.78 (or 78%). Hence the mature polypeptide recited in claim 1, is a polypeptide inherently having 78% identity to SEQ ID NO:2. However, applicant is claiming 70% identity homologs of “the mature polypeptide “ , which results in polypeptide variants having 70% identity to 70% homologs of SEQ ID NO:2 and 70% X 70%=49%. Therefore, in fact, claim 1 as written is directed to 49% homologs of SEQ ID NO:2 with substitutions at least one of the positions 122, 138, 141 etc. which are products of enormous scope.
The specification fails to teach the structural requirements of variants with 49% identity to SEQ ID NO:2, which can maintain lipolytic activity. Further, the critical residues which must be maintained such that such 49% homologs retain their three-dimensional structure to retain enzymatic activity are not disclosed either.
 	 In support of his/her claims applicant merely discloses SEQ ID NO:2 and mature fragment thereof (a single species) , which is totally inadequate to fully describe all members of the genus as broadly claimed.
 	Regarding claim 10 (and its dependent claims 16-19), said method is utilizing a genus of polypeptides merely defined by function (see claim1 (a)).
 	The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, in claim 10, applicant is claiming a method of use of products by what they do rather than what they structurally are. Further, the connection between part (b) of said claim and the genus of polypeptide of part (a) is unknown.
	Once again, in support of his/her genus claims, applicant has merely provided SEQ ID NO:2 and mature fragments thereof ( a single species) which is inadequate to structurally define all members of the genus of lipolytic polypeptides utilized.
 	Therefore, given the amount of information provided in the disclosure, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, before the effective filing of this application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5-19 are rejected under 35 U.S.C. 102(a)(2) as being (b)(2) by Miasnikov et al., “Miasnikov’ (US patent No. 9,187,738, 11/2015, see also its corresponding patent publication US2012/0190072 which is used  to cite relevant text in this rejection). 
Miasnikov in its patent publication, teaches about methods of preparing variant lipolytic enzymes by recombinant methods (see abstract, and [0022-0026]). Further, Miasnikov discloses SEQ ID NO:10 (see attachment 1, directed to  sequence alignment results), which displays 81.9% identity to “mature polypeptide” of SEQ ID NO:2 and has the following substitution:  A286D, and inherently has an altered property relative to unmodified mature SEQ ID NO:2, anticipating claims 1-11. In [0085], Miasnikov teaches about use of its variants in the manufacture of dough, anticipating claims 13-14 and 17-19. In paragraphs [0141-0142], the properties of variant lipolytic enzymes are compared to those wild type unmutated Fusarium heterosporum and said comparison supported the improved properties of Miasnikov’s  variants for producing baked products. In [0151], Miasnikov teaches preparation of dough with its variant enzymes in the presence of an additional enzyme, namely alpha amylase, anticipating claims 12, 15-16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,889,807. Although the claims at issue are not identical, they are not patentably distinct from each other because said patented claims are directed to lipolytic variants of SEQ ID NO:2 with the same substitutions except for one additional substitution at position 113, as well as DNA encoding said variants and methods of use of all said products. 
Therefore, the scope of said claims are embraced within the scope of claims in this invention.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651